Citation Nr: 0006806	
Decision Date: 03/14/00    Archive Date: 03/17/00

DOCKET NO.  96-39 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.   

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969. 

Service connection for an adjustment disorder with depression 
was denied by the regional office in an October 22, 1987, 
rating decision.  That decision was not appealed.  On VA Form 
21-4138 dated October 22, 1993, the veteran referred to 
problems with anxiety and anger associated with his service 
in Vietnam.  He also asked to reopen his claim for service 
connection for multiple sclerosis.  Accompanying the 
statements was a request from his representative requesting 
development of the claims.  The RO, finding the claims not 
well grounded, denied the claims of service connection for a 
nervous condition and multiple sclerosis in a rating decision 
of April 13, 1994.  The veteran was notified of the adverse 
decision on May 25, 1994.  His statement dated November 17, 
1994, and received November 22, 1994, only addressed the 
matter of multiple sclerosis and made no reference to a 
psychiatric disorder.

It appears that this statement was accepted as an application 
to reopen the claim of service connection for multiple 
sclerosis.  Additional medical records from private and VA 
sources were received.  After consideration of this 
additional evidence, the RO determined on September 21, 1995, 
that new and material evidence had not been submitted to 
reopen the claim of service connection for multiple 
sclerosis.  His notice of disagreement was received on August 
20, 1996.  A statement of the case was issued August 20, 
1996.  That document stated the issue as whether the claims 
of service connection for multiple sclerosis and a nervous 
condition were well grounded.  Reference was made to the 
veteran's correspondence of October 1993.
A supplemental statement of the case was mailed to the 
veteran on August 23, 1996.                    
The issue was stated to be service connection for multiple 
sclerosis; it was denied because it was not well grounded.  A 
VA Form 9, dated August 26, 1996, was received August 28, 
1996.  It was signed by the veteran but contained no other 
information except a request for a Board of Veterans' Appeals 
hearing.   That hearing was held on January 30, 1998. An 
additional supplemental statement of the case was sent to the 
veteran in March 1999 addressing only the issue of service 
connection for multiple sclerosis.  A rating decision of 
December 7, 1999, granted entitlement to special monthly 
pension.  On that date, another supplemental statement of the 
case was prepared in which the issues were stated as 
entitlement to service connection for multiple sclerosis and 
whether new and material evidence had been received to reopen 
the claim of service connection for a nervous condition. 

Because the April 1994 denial of service connection for 
multiple sclerosis was not appealed, it became final.  
Therefore, the issue on appeal is whether new and material 
evidence has been received to reopen the claim of service 
connection for multiple sclerosis.  The matter of service 
connection for a psychiatric disorder will be addressed in 
the remand portion of this decision.

   
FINDINGS OF FACT

Competent medical evidence that the veteran's multiple 
sclerosis was incurred or aggravated during service, or that 
it was present to a compensable degree within seven years 
following release from active duty, has not been presented.

CONCLUSIONS OF LAW

A well-grounded claim of entitlement to service connection 
for multiple sclerosis has not been presented.  38 U.S.C.A. 
§§ 1110, 1112(a)(4), 5107 (West 1991); 38 C.F.R. §§  3.303, 
3.304, 3.307(a)(3) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran has multiple sclerosis, which was first diagnosed 
in 1992.  He served on active duty from October 1965 to 
October 1969.  He asserts that although multiple sclerosis 
was not diagnosed until 1992, he had it during service, and 
points out that although his service medical records contain 
no reference to complaints of or treatment for multiple 
sclerosis, during service he did suffer symptoms of multiple 
sclerosis.  

In April 1992 the veteran filed a claim seeking to establish 
entitlement to service connection for multiple sclerosis.  
His service medical records are completely silent regarding 
any complaints of, treatment for, or diagnosis of multiple 
sclerosis, numbness of the right side, or a psychiatric 
disability.  VA treatment records reflect that he was first 
diagnosed with multiple sclerosis in April 1992.  A letter 
from Dr. N, a VA staff neurologist, reported that the 
clinical impression of multiple sclerosis was confirmed by a 
magnetic resonance imaging conducted in April 1992.  He 
further reported that as the result of multiple sclerosis, 
the veteran has weakness in the right leg and arm, neurogenic 
bladder and easy fatigue.  His condition had reportedly 
progressed during the two previous years to the point where 
he had to use a wheelchair, and complained of numbness and a 
heavy feeling in the right arm distal to the elbow.  The 
right hand grip became poor, and since December 1991 he had 
been treated by the urology department for difficulty 
voiding.  He concluded that the veteran's multiple sclerosis 
appeared to be a progressive form of the disease, and as a 
result he would probably not be able to return to any gainful 
employment.  In a July 1993 rating decision, the RO found the 
veteran was entitled to special monthly pension on account of 
his need for regular aid and attendance; service connection 
was denied for multiple sclerosis.  There is no indication 
the veteran was informed of the decision to the extent it 
denied his April 1992 claim of service connection for 
multiple sclerosis, however.  

In October 1993 the veteran again indicated a desire to 
establish service connection for multiple sclerosis and for a 
psychiatric disability.  In support of those claims he 
indicated he had symptoms of multiple sclerosis in 1975-1976, 
and that after service he is especially sensitive to sounds 
that remind him of Vietnam, does not like to discuss Vietnam 
because it makes him upset and angry, has lost his feeling of 
intimacy, has sleep disturbances because of anxiety attacks 
and is very nervous much of the time.  Medical evidence in 
the claims folder includes a report prepared incident with a 
1987 hospitalization for, inter alia, nervous problems of 
several years duration.  The relevant diagnosis was 
adjustment disorder with depression.  In April 1994, the RO 
denied the claims, concluding they were not well grounded 
because neither disability was complained of or noted in 
service, or within the presumptive period following service. 

In November 1994, he indicated he was treated from 1969 to 
1975 at the VA medical facility in Providence, Rhode Island, 
for symptoms of multiple sclerosis, and then at the VA 
medical facility in Temple, Texas.  Medical records were 
requested from those facilities.  The VA facility in 
Providence reported it had no records available regarding the 
veteran.  Records obtained from the Temple facility dating as 
far back as 1986 reflect that, indeed, the veteran was seen 
there with complaints of right-sided weakness and bladder 
problems.  In October 1991 he was referred to the neurology 
department with a provisional diagnosis of "possible 
m[ultiple]s[clerosis]."  When examined by Dr. N., a 
neurologist, in March 1992 the impressions were "suggest 
right carpal tunnel, and unexplained weakness right leg."  A 
magnetic resonance imaging was ordered, and on April 17, 
1992, Dr. N. diagnosed the veteran as having multiple 
sclerosis.  

Also submitted on the veteran's behalf in November 1994 was a 
lay statement from RJG in which he reported the veteran was 
very nervous and showed signs of depression following 
service, when the veteran lived in Rhode Island.  Private 
medical records received in March 1995 from an eye doctor 
dated from 1976 to 1983 reflect various eye complaints, 
including double vision in 1978.  Other private medical 
records from physicians in Rhode Island and Massachusetts 
dated in 1973 discuss vision problems, and a statement dated 
in 1995 does the same, but none of them refers to multiple 
sclerosis as the possible cause of those vision problems.  An 
October 1992 VA compensation and pension examination 
conducted by a psychologist reflects the veteran reported 
treatment for depression for twelve days in 1987, but no 
further treatment for that condition.  Upon examination the 
examiner concluded the veteran's social and occupational 
functioning did not appear impaired by emotional problems, 
and the examiner indicated no psychiatric diagnoses were 
warranted.  VA treatment records received in April 1995, 
dated in 1994 and 1995, reflect the veteran attended the 
mental health clinic and participated in a multiple sclerosis 
group; an April 1994 report contains a diagnosis of 
adjustment disorder with depressive neurosis.  

In September 1995 the RO determined that the veteran had not 
submitted new and material evidence regarding his claim of 
entitlement to service connection for multiple sclerosis, 
apparently after concluding that the materials submitted in 
November 1994 were not a Notice of Disagreement regarding the 
May 1994 notice of denial but were instead an attempt to 
reopen a previously denied claim.  The veteran indicated his 
disagreement with that decision and requested a hearing.  

At the hearing before a hearing officer in August 1996 the 
veteran testified that he first noticed numbness in his right 
hand in service just before he got out of service, reporting 
that he could hit it against something and not feel it.  He 
indicated he had received no treatment for it in service.  
After service, in 1973 or 1974, the veteran started limping.  
He went to a doctor once in Rhode Island, as he was living 
there then, who gave him temporary relief.  After that he 
experienced problems with his eyes, which were diagnosed by 
physicians in Boston as a problem with the retina.  He added 
that he sought treatment for the limping and the numbness at 
Temple after moving there in approximately 1975, and after 
testing was conducted at Temple was told he had a pinched 
nerve in his neck.  He and his spouse testified that they 
later learned that all the problems he suffered (prostatitis, 
eye problems, numbness, hand and feet) "go with" multiple 
sclerosis.  

A hearing was held before the undersigned in January 1998.  
The veteran testified that during service he had problems 
with numbness in his right arm.  He also testified that in 
service he complained of numbness of the right hand that 
interfered with his ability to hold things; he was told that 
he had a pinched nerve.  He stated that in 1973 he developed 
a limp, and was treated on one occasion for it by a physician 
in Rhode Island.  The veteran reported he was discharged in 
1969, but was not "finally" discharged until 1971, and he 
developed the limp two years later.  He started having 
blurred vision in 1972, which lasted approximately six to 
eight months, and that in 1973 or 1974 the physicians who 
treated him didn't tell him what was wrong, but that a 
physician in Texas did tell him what was wrong with his eyes 
but the veteran cannot remember what it was, other than that 
it was a disease with a long name.  Regarding urinary 
problems, the veteran asserted they began in 1973, and he 
received treatment for them at a VA facility for a diagnosis 
of prostatitis.  He repeated that he began having problems on 
the right side of his body shortly before separation from 
active duty, but they have continued.  The veteran testified 
that no medical doctor has told him that the problems he had 
in service or right after service were the symptoms of 
multiple sclerosis.  He did testify that physicians told him 
his multiple sclerosis "started coming on 10 years or more, 
just about the time I was getting---I was finally 
discharged."  He further explained that he has suffered from 
facial tingling and body stiffness since before moving to 
Texas.  


Applicable Laws and Regulations
For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

For veterans who served 90 days or more during a period of 
war, if multiple sclerosis becomes manifest to a degree of 10 
percent or more within seven years from the date of 
separation from such service, such disease will be considered 
to have been incurred or aggravated by such service, 
notwithstanding there is no record of evidence of such 
disease during service.  38 U.S.C.A. § 1112(a)(4); 
38 C.F.R. § 3.307(a)(3). 

For veterans who served 90 days or more during a period of 
war, if a psychosis becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service, such disease will be considered to have 
been incurred or aggravated by such service, notwithstanding 
there is no record of evidence of such disease during 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.   

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Generally, for a 
claim to be well grounded, a claimant must submit each of the 
following: (1) a medical diagnosis of a current disability; 
(2) medical evidence, or in certain circumstances lay 
evidence, of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table), and Epps v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 
1997) (expressly adopting definition of well-grounded claim 
set forth in Caluza, supra), cert. denied sub nom. Epps v. 
West, 141 L.Ed. 2d 718, 118 S. Ct. 2348 (1998) (mem.).  Until 
a well-grounded claim has been presented, VA has no duty to 
assist a claimant.  Morton v. West, 12 Vet. App. 477 (1991), 
mot. for en banc review den'd July 28, 1999.  

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

Since the April 1994 decision, the record has been 
extensively augmented, especially with medical records and 
physicians' statements.  Particularly significant is Dr. 
R.A.'s letter of March 15, 1995, in which he referred to 
ophthalmic symptomatology consistent with optic neuropathy 
during the seven-year presumptive period.  This additional 
evidence does provide a "more compete picture of the 
circumstances surrounding the origin" of the veteran's 
multiple sclerosis.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1999).   Now that the claim is reopened, the 
remaining question is whether the entire record reveals a 
well-grounded claim.

Although the veteran asserts that he had multiple sclerosis 
in service, as a layperson he is qualified only to provide 
competent evidence of the symptoms he experienced, not of the 
diagnosis of an in-service disease or injury, or of a nexus 
between a current diagnosis and service.  Falzone v. Brown, 8 
Vet. App. 398 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that despite the fact that the disease 
was not diagnosed until 1992, he was experiencing 
debilitating manifestations of the disease during service and 
within the seven-year presumptive period following service.  

There is apparently no doubt that the veteran has multiple 
sclerosis, so the first step of the Caluza analysis of a 
well-grounded claim is met.  The veteran testified that 
during service he experienced numbness in the right hand.  
Among his service medical records is no mention of any 
complaints of, treatment for or diagnosis of numbness of the 
right hand or multiple sclerosis.  Among the post-service 
medical records in the claims folder there is evidence of an 
eye disorder manifested by double vision within the 
presumptive period, but there is no medical evidence of the 
presence of the right-sided numbness that the veteran said 
was present within seven years following service.  None of 
the records indicates that the eye disorder is a symptom of 
multiple sclerosis.  Although the veteran may offer competent 
evidence of the presence of observable symptoms, his 
assertions that the right-sided numbness he had in service, 
the eye problems after service, and the limping after service 
that he indicated began within the seven year period 
following separation from active duty are not competent 
evidence of the existence of multiple sclerosis during 
service, or of its presence to a compensable degree within 
one year following service, as the veteran is a layperson.  
Falzone; Grottveit; Espiritu.  What this record lacks is a 
statement or opinion from a physician that these symptoms 
reported during the presumptive period, especially the ocular 
abnormalities, were indeed attributable to multiple 
sclerosis.  

Until a well-grounded claim has been presented, VA has no 
duty to assist a claimant.  Roberts v. West, 13 Vet. App. 185 
(1999); Morton v. West, 12 Vet. App. 477 (1999).  

ORDER

A well-grounded claim not having been submitted, service 
connection for multiple sclerosis is denied.  

REMAND

Based on a preliminary review, it would appear that the issue 
of service connection for a psychiatric disorder should be 
dismissed because the claims folder contains no timely notice 
of disagreement.  The veteran, however, should be afforded 
the opportunity to present evidence and argument whether he 
has filed a valid notice of disagreement with regard to the 
issue of service connection for a psychiatric disorder.  See 
March v. West, 11 Vet. App. 468 (1998). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The veteran and his representative should be 
afforded a reasonable period to submit evidence 
and argument on whether a timely notice of 
disagreement has been submitted on the issue of 
service connection for a psychiatric disorder.  
Thereafter, the RO should formally adjudicate 
whether a timely notice of disagreement has been 
submitted on the issue of service connection for 
a psychiatric disorder.  

2. If it is determined by the RO that a timely 
notice of disagreement has not been submitted on 
the psychiatric disorder issue, the veteran and 
his representative should be informed of the 
right to file a notice of disagreement with that 
determination.    

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



 

